Title: General Orders, 2 December 1775
From: Washington, George
To: 



Head Quarters, Decr 2nd 1775. (Cambridge)
Parole.Countersign.


James McCormick of Capt. Dibble’s Company, in Col. Woodbridges Regt tried at a General Court Martial, for “striking General Putnam’s horse, and saying at the same time, d—mn you! who is there? clear the road; and for repeatedly leaving the camp without orders”—The Court are of Opinion that the Prisoner is Guilty of breach of the 3rd, 15th, 16th & 17th Articles of war, and adjudge him to receive thirty-nine Lashes on his bare back—Serjeant James King of Col. Paterson’s regt tried at the same General, upon an appeal from a regimental, Court Martial. The Court were of opinion that the prisoner is guilty of being absent from his regiment without leave, and of striking and abusing Serjt Goodrich, when in the execution of his duty, and therefore adjudge the prisoner, to be reduced to the Ranks, and pay a fine of Twenty Shillings, to be appropriated according to the 51st Article of the Rules, and Regulations of the army.
